By the Court, Leonard, J.
A debtor who has been served with a notice that an attachment has been granted against the property of his creditor, has no standing in court to inter-*480plead his creditor and the plaintiffs in the attachment. I am unable to perceive in what respect the present plaintiff h&s a better case for interpleader. It is, perhaps, not impossible that the money deposited with the plaintiff may be reached by the creditors of Lanes, Boyce & Co. Upon this question it is not necessary to express any opinion. Should such creditors obtain any adjudication which will compel the plaintiffs in this case to apply the deposit on the demands of those creditors, instead of paying it to the depositors, it can be done only under circumstances affording full indemnity. The Trust Company have agreed to pay the deposit to certain persons, with interest. They cannot invoke the intervention of this court to disregard that contract, and inquire into the equities existing between the depositors and a class of persons who have no immediate, but only remote and contingent rights (if any) in respect to the fund.
[New York General Term,
May 2, 1864.
It would cast upon the court the duty of adjudging in a collateral action, whether the creditors of Lanes, Boyce & Co. can obtain a judgment declaring an assignment made for the benefit of creditors null and void. The creditors may not be in a situation to institute any such inquiry in court, or they may not desire to do so. A collateral inquiry into the merits of such a question ought not to be encouraged.
The claim of the creditors of Lanes, Boyce & Co. against the depositors or the fund, is too remote and contingent to be considered as a ground of interpleader. The manuscript opinion of Judge Ingraham in the case of Duncan, Sherman & Co. v. Bates and others, is directly in point here.
The judgment should be affirmed, with costs.
Leonard, Clerke and Sutherland, Justices.]